Citation Nr: 1814750	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-42 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to August 1984, and April 2003 to March 2004.   He also served in the National Guard from January 2010 to December 2010

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in White River Junction, Vermont.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a November 2004 rating decision in part on the basis that the Veteran did not have a diagnosis of the condition.  

2.  The Veteran filed a timely notice of disagreement, but did not file a Substantive Appeal, VA Form 9.  Thus, the November 2004 rating decision became final.  

3.  Evidence received since the November 2004 rating decision relates to unestablished facts necessary to substantiate the service connection claim for PTSD.

4.  The evidence supports a finding that the Veteran has a current diagnosis of PTSD that is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for the establishment of service connection for PTSD have been met.  38 U.S.C. §§ 1101, 1110, 1154, 5102, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting, in full, the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and need not be further considered.

New and Material Evidence

Service connection for PTSD was initially denied in a November 2004 rating decision.  The RO found that the evidence did not confirm a diagnosis of PTSD that would permit a finding of service connection.

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108 (2012), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence received since the November 2004 rating decision includes a July 2011 report by the Veteran's psychologist noting a current diagnosis of PTSD.

The evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim, i.e., evidence of a current psychiatric disorder; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, reopening of the previously denied claim is appropriate.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 38 F3d 1163 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(5) and 38 C.F.R. § 4.125 (2006) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  When a Veteran's stressor is related to fear of hostile military or terrorist activity and PTSD is diagnosed by a VA psychiatrist or psychologist, the Veteran's statements alone may establish the occurrence of the claimed stressor if the stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  

In July 2011, the Veteran's psychiatrist Dr. A. Y. indicated that the Veteran currently had PTSD. 

In June 2013, the Veteran's psychological counselor submitted correspondence indicating that the Veteran had been referred by his psychiatrist for PTSD treatment.  The Veteran presented with complaints including explosive anger, night sweats, hypervigilance, exaggerated startle response, discomfort in crowds, difficulties with concentration, and avoidance of thoughts regarding his overseas deployment.  In light of the Veteran's threatening experiences during service (including an incident where he and two other soldiers were directly fired upon with a rocket propelled grenade), the counselor agreed with the Veteran's psychiatrist that the Veteran was experiencing PTSD symptoms related to his service.  

The Veteran received mental health outpatient treatment several times in 2014 and the psychiatrist noted a history of PTSD.  The psychiatrist found that the Veteran's symptoms met the criteria for a DSM-V diagnosis of chronic moderate PTSD, and his Global Assessment of Function (GAF) score ranged from 50 to 55.  This indicated moderate symptoms and difficulty functioning in social environments.

The Board finds the June 2013 psychological counselor's correspondence highly probative and concludes that service connection for PTSD is warranted.  The counselor, with credentials commensurate with that of a psychologist, considered the Veteran's history and in-service experiences, and provided a thorough rationale for his conclusions.  In addition, he indicated that his conclusion that the Veteran's PTSD was due to service was the same conclusion reached by the psychiatrist that referred him.  In finding that service connection for PTSD is warranted, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (2017); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  





ORDER

Service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


